Reed, J.,
delivered the opinion oí the Court.
Appellee was indicted for forgery, and a demurrer to the indictment was sustained. The indictment charged that appellee, “having in his possession a certain writing on paper purporting to be a bill or receipt of the tenor following, to wit: ‘Oct. 23,1904. 1 B/C by S. & D. from N. H. Chapman bought of-S. & D. No. 135-475 44.65 weighing 10, cash to you 10.00, Amt Or your a/c 34.55 44.65 44.65 S. & D.,’ did then- and there unlawfully, false*662ly, fraudulently and feloniously alter and change the said writing by then and there erasing from said bill or receipt and character ‘a/c’ in the last line thereof and' by then and there inserting in lieu thereof the word ‘note’ so that the said writing and 'receipt or bill thereby became and then and there was of the tenor following, to wit: ,‘Oct. 23, 1904. I B/C by S. & D from N. H. Chapman bought of-S. & D No. 135-470 44.65 weighing 10, cash to you 10.00 Amt Cr. your note 34.55 44.65 44.65 S. & D.,’ with the 'felonious and fraudulent intent and in the attempt then and there and thereby to cheat, wrong, and defraud the said Sisson & Drane and other person to the grand jurors unknown out of their said $34.55, as aforesaid.”
It is contended that the instrument claimed to have been forged is not of apparent legal efficacy, and that it was necessary for the indictment to charge 'certain extrinsic facts in order to show that it was such an instrument as would or could defraud. In discussing the subject of the averment of extrinsic matter in a charge of forgery, Mr. Bishop in his Criminal Procedure (Yol. 2, p. 180) says: “Where the-nature, sort, or effect of the instrument does not affirmatively appear on its face, the extrinsic matter to show this must be alleged. If, for example, by usage, or in consequence of facts known to the parties, a writing incomplete in its terms is -treated as a receipt or an order, or if initials are employed, instead of the full names, allegations supplying the omission become necessary.” Mr. Wharton, in his Criminal Law (Yol. 1, section 740), on the same subject, says “Where an instrument is incomplete on its face, so that as it stands it cannot he the basis of any legal liability, then, to make it the technical subject of forgery, the indictment must aver such facts as will invest the instrument with legal force. Thus, where an indictment charged that A did feloniously and fraudulently forge a certain writing, as follows: ‘Mr. Bostick, charge A’s *663account to us, B and C,’ with, intent to defraud B and 0, it was held that the indictment was not valid without charging that A was indebted to Bostick, as there could be no fraud unless a debt existed.”
In France v. State, 83 Miss. 281, 35 South. 313, it is decided that an indictment which charged the forgery of the a writing, stating that a party was living on a place of the writer, working a tract of land, and did not owe the writer anything, and had a good crop, is insufficient because it failed to state that the writer was the landlord of the party, and had a lien as such. The court held that the writing was one of which forgery is predicable, but that it failed to disclose the necessary extrinsic facts. In the case of Griffin v. State, 96 Miss. 309, 51 South. 466, it was held that an indictment for forging a certificate of school trustees was insufficient because it failed to set out the making of a certain report which should accompany such certificate, and failed to allege that the persons whose names were forged were trustees of the school, the court stating in the opinion that, “where extrinsic facts are necessary to be known and considered along with the writing in order to constitute forgery, an indictment therefor must set out such facts as well as the instrument itself. ’ ’
A careful consideration of the indictment in the present case leads us to the conclusion'that there are extrinsic facts necessary to be known along with the instrument purporting to be the receipt, and that such facts should be charged in the indictment. We do not believe that the transaction which the indictment attempts to present can be sufficiently extracted from the face of the instrument itself. The effect of the instrument does not affirmatively and with sufficient clearness appear on its face. In such case it is necessary to set forth in the indictment extraneous facts in order to invest the instrument with legal force, and make it the subject of forgery. For instance, the indictment does not show that appellee owed money *664upon an account and upon a note, nor is it shown that the forgery was for the purpose of obtaining a credit upon a note owing by appellee rather than upon account, and that such credit upon the note would be a fraud upon S. & D. -In fact, the indictment fails to aver the full names of the persons meant by the initials “S. & D.” The indictment is not sufficient to advise as to how appellee was attempting to perpetrate a fraud.

Affirmed.